UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4830


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOHAMMAD TAHER AL-SUQI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cr-00191-JCC-1)


Submitted:   July 24, 2014                 Decided:   August 7, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan D. Bowman, LAW OFFICE OF ALAN D. BOWMAN, Newark, New
Jersey, for Appellant. Dana J. Boente, United States Attorney,
Paul J. Nathanson, Jasmine H. Yoon, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mohammad Taher Al-Suqi was convicted, following a jury

trial, of nineteen counts of aiding in the preparation of a

false income tax return, 26 U.S.C. § 7206(2), two counts of

making   and    subscribing       a    false     income       tax   return,    26    U.S.C.

§ 7206(1),      and   one   count      of    making      a    false    statement      to    a

federal agent, 18 U.S.C. § 1001.                    On appeal, he argues that the

district    court     improperly        admitted       evidence       that    he    created

false verifications of employment (“VOE”) and evidence from an

undercover Internal Revenue Service (“IRS”) investigation.                              Al-

Suqi further asserts that the prosecutor’s reference to the VOEs

during   closing      argument        was    plainly      improper.          Finally,      he

contends that the district court erroneously relied on evidence

not proved at trial in assessing the tax loss attributable to

him for sentencing purposes.                 Finding no error in the district

court’s rulings, we affirm.

            First,     Al-Suqi        contends        that    the    VOE   evidence     was

irrelevant      and   unnecessary.             We     review    a     district      court’s

evidentiary      rulings    for       abuse      of     discretion.           See   United

States v.      Benkahla,    530       F.3d   300,      309    (4th    Cir.    2008).        A

district court abuses its discretion by acting “arbitrarily or

irrationally” in admitting evidence.                         Id. (internal quotation

marks omitted).



                                             2
             “Evidence        of    a   crime,      wrong,       or    other       act   is     not

admissible to prove a person’s character in order to show that

on a particular occasion the person acted in accordance with the

character.”          Fed.     R.    Evid.     404(b)(1).              Such    evidence        may,

however, “be admissible for another purpose, such as proving

motive,      opportunity,           intent,        preparation,            plan,    knowledge,

identity, absence of mistake, or lack of accident.”                                      Fed. R.

Evid. 404(b)(2).            To be admissible under Rule 404(b), evidence

must be “(1) relevant to an issue other than character; (2)

necessary;     and     (3)    reliable,”       and       must       also    satisfy      Fed.    R.

Evid. 403.      United States v. Siegel, 536 F.3d 306, 317, 319 (4th

Cir. 2008) (internal quotation marks omitted).                               Under Rule 403,

“damage   to    a     defendant’s       case       is    not    a    basis    for     excluding

probative evidence” because “[e]vidence that is highly probative

invariably      will     be        prejudicial          to     the    defense.”           United

States v. Grimmond, 137 F.3d 823, 833 (4th Cir. 1998).

             We conclude that the district court did not abuse its

discretion when it admitted the VOE evidence.                              Evidence that Al-

Suqi had prepared similar false documents for relatively meager

compensation was highly probative on the issue whether he acted

knowingly and without mistake in preparing the false returns

charged in the indictment, the central issue at trial.                                      Thus,

the   VOEs     were    highly        relevant       and      significantly          aided       the



                                               3
Government       in   meeting      its   burden      to    show    that       Al-Suqi    acted

willfully.

             Next, Al-Suqi challenges the district court’s decision

to admit evidence recorded during an IRS undercover operation.

An   IRS    agent,     posing      as    a     taxpayer,      entered         Al-Suqi’s   tax

preparation       business        seeking      to   have    a     tax    return    prepared

during     the    time     period    when       Al-Suqi     allegedly          prepared    and

submitted false tax returns.                   The district court concluded that

the recording and transcript of the meeting were intrinsic to

the charged offenses and admissible under Rule 403.

             “Evidence       of    uncharged        conduct      is     not    other    crimes

evidence subject to Rule 404 if the uncharged conduct arose out

of the same series of transactions as the charged offense, or

. . . is necessary to complete the story of the crime on trial.”

United     States     v.   Basham,       561    F.3d   302,      326     (4th    Cir.    2009)

(internal quotation marks omitted).                    Such intrinsic evidence is

“inextricably intertwined” with evidence of the charged offenses

and forms an integral part of the testimony concerning them.

United     States     v.   Lighty,       616    F.3d   321,      352     (4th    Cir.    2010)

(internal quotation marks omitted).

             We conclude that the district court did not abuse its

discretion       in   admitting      the       challenged       evidence,       because    the

evidence was intrinsic to the charges in the indictment.                                  The

recording showed Al-Suqi preparing the undercover agent’s tax

                                                4
return in the same fraudulent manner that he prepared the tax

returns underlying the charges.                  The meeting occurred during the

same time period that Al-Suqi was preparing the tax returns that

were the subject of the indictment.                     While Al-Suqi’s case was

damaged by the incriminating recording and transcript, we cannot

say that he was unfairly prejudiced.                   See Grimmond, 137 F.3d at

833.

           Al-Suqi next contends that the prosecutor improperly

stated during closing argument that Al-Suqi deceived banks by

confirming the false information contained in the VOEs.                           Because

Al-Suqi did not object to this statement at trial, we review for

plain error.       United States v. Umana, 750 F.3d 320, 351 (4th

Cir. 2014).

           A defendant’s due process rights are violated by a

prosecutor’s closing argument when (1) the prosecutor’s remarks

were   improper,       and    (2)    the     improper       remarks     prejudiced     the

defendant’s     substantial         rights    to     such    a   degree   that    he   was

denied a fair trial.           Lighty, 616 F.3d at 359.                We conclude that

Al-Suqi   has    not    demonstrated          that    the    prosecutor’s        isolated

remark, which was supported by evidence adduced at trial, was

either improper or unfairly prejudicial.

           Finally,          Al-Suqi       argues     that       the   district    court

erroneously calculated the tax loss attributable to him.                                He

asserts that under Alleyne v. United States, 133 S. Ct. 2151

                                             5
(2013), the tax loss amount is an element of the crime that must

be submitted to the jury.                We disagree.        Alleyne requires that

any   fact,    other      than    a    prior   conviction,       that   increases    the

statutory minimum punishment is an element of the offense that

must be proved beyond a reasonable doubt.                       133 S. Ct. at 2155,

2162-63.      The Supreme Court cautioned that its holding “does not

mean that any fact that influences judicial discretion must be

found by a jury.”           Id. at 2163.           The tax loss calculation here

was   relevant     only     to    determine        Al-Suqi’s    advisory     Guidelines

range and had no impact on any mandatory minimum sentence.                           We

therefore        reject     Al-Suqi’s          challenge       to    the     tax    loss

calculation.

              Accordingly, we affirm the district court’s judgment.

We    dispense    with     oral       argument     because     the   facts   and   legal

contentions are adequately presented in the material before this

Court and argument will not aid the decisional process.

                                                                              AFFIRMED




                                               6